DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the species europium in claim 42 in the reply filed on June 1, 2022 is acknowledged.  Claims 1, 14, 15, 24, 38, 39, 42, 47, 56, 65, 66, 68, 82, 89, 118, 120, and 128 are currently pending and under examination.
	
This application claims priority to U.S. Provisional Application No. 62/438780, filed December, 23, 2016; U.S. Provisional Application No. 62/488454, filed April 21, 2017; and U.S. Provisional Application No. 62/535106, filed July 20, 2017.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15, 24, 38, 39, 42, 47, 56, 65, 66, 68, 82, 89, 118, 120, and 128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, this claim recites in (b)(ii) that if the threshold value is not achieved, incubation can continue until “a maximum of 18 hours has transpired.”  This limitation is indefinite, because it is unclear what, if any, amount of time before 18 hours is intended to be utilized as a stopping point for further assays.  It is unclear what time period(s) are to be included in, or excluded from, a “maximum of 18 hours.”  
Claim 14 recites in relevant part “wherein at least one assay is selected from….”  This limitation is indefinite, because it is unclear if “at least one assay” refers to the one or more checkpoint assays, to the plurality of growth assays, or to either or both, as claim 1 recites both checkpoint and growth assays.  
With regard to claim 65, this claim recites that the checkpoint assay chambers comprise (a) a growth indicator “and/or” (b) no growth indicator.  This claim is indefinite, because (a) and (b) are mutually exclusive, thus it is unclear how the checkpoint assay chambers can both contain and not contain a growth indicator.  
Claim 128 recites in relevant part that “the steps are performed in an automated platform….”  This limitation is indefinite, because it is unclear what “steps” are being referred to by “the steps,” including whether all steps must be automated, or only some steps. 
Claims 15, 24, 38, 39, 42, 47, 56, 65, 66, 68, 82, 89, 118, and 120 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 15, 24, 47, 56, 65, 66, 68, 82, 118, 120, and 128 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster et al. (IDS; US 5,501,959; Published 1996).
With regard to claims 1, 14, 15, 24, 47, and 56, Lancaster et al. teach a method for determining antimicrobial susceptibility of a microorganism (Abs.).  The method including introducing suspensions of one or more microorganisms to a cartridge comprising a plurality of chambers, the chambers comprising one or more antimicrobial agents (Fig. 1, 15-17; Col. 6, Line 9-20); incubating the cartridge under conditions to promote microbial growth (Col. 7, Line 32-40); performing one or more checkpoint assays to determine the presence or absence of growth of the microorganisms, which is in a first subset of cartridge chambers (Col. 7, Line 41-46).  When desired growth is reached, which is achieving a threshold value, a plurality of growth assays are utilized to determine the microorganism’s susceptibility to different concentrations of antimicrobials, thus determining a minimum inhibitory concentration (MIC) and/or qualitative susceptibility result (QSR); wherein assays include a metabolic probe assay utilizing resazurin, which also concurrently provides a visual assay, as a detectable color change occurs, a pH molecular probe assay, and light scattering (Fig. 1-6, 11-31; Col. 7, Line 41-55; Col. 8, Line 14-16).  If the threshold value is not achieved, additional incubation time can be provided until the threshold value is achieved (Col. 9, Line 49-52).
	With regard to claims 65 and 82, Lancaster et al. teach that the checkpoint assay chambers include a growth indicator, including resazurin, during the incubation period(s) (Fig. 1-6; Col. 7, Line 32-35, 56-65).
With regard to claims 66 and 68, Lancaster et al. teach that one or more checkpoint assay chambers do not comprise antimicrobials (Fig. 1, 7), and the threshold value depends on the microorganism (Col. 9, Line 32-36: Col. 11, Line 25-30).  
With regard to claims 118 and 120, Lancaster et al. teach that the microorganisms can be derived from a clinical patient sample (Col. 1, Line 20-25; Col. 20, Line 44-50), and may be test bacteria, which are also deemed to be a clinical sample, including Escherichia coli and Staphylococcus aureus (Fig. 31-32; Table II-V).
With regard to claim 128, Lancaster et al. teach that steps of the method for AST may be automated (Fig. 28; Col. 9, Line 53-60; Col. 20, Line 48-50).
	

Claims 1, 14, 15, 47, 56, 65, 66, 68, 89, 118, 120, and 128 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (IDS; US 2005/095665; Published 2005).
With regard to claims 1, 14, 15, 47, 56, Williams et al. teach a method for determining antimicrobial susceptibility of a microorganism (Abs.; Fig. 1; Para. 2).  The method including introducing suspensions of one or more microorganisms to a cartridge comprising a plurality of chambers, the chambers comprising one or more antimicrobial agents (Fig. 1; Para. 34, 49); incubating the cartridge under conditions to promote microbial growth (Para. 33); performing one or more checkpoint assays to determine the presence or absence of growth of the microorganisms, which is in a first subset of cartridge chambers (Para 79).  When desired growth is reached, which is achieving a threshold value, a plurality of growth assays are utilized to determine the microorganism’s susceptibility to different concentration of antimicrobials, thus determining a minimum inhibitory concentration (MIC) (Para. 79-81); wherein assays include a number of biochemical tests, which are biochemical probe assays, including chromogenic/colorimetric or fluorogenic/fluormetric assays where the data is read visually, which are visual assays and utilize light scattering; a biochemical test for microbial enzymes, which is an enzymatic biochemical probe; and a biochemical test to determine pH change, which is a pH molecular probe assay (Para. 41-42, 50-54), wherein the assays may be performed sequentially or concurrently (Para. 42).  If the threshold value is not achieved, additional incubation time can be provided until the threshold value is achieved (Para. 79-81).
With regard to claim 65, Williams et al. teach that the checkpoint assay chambers include a biochemical assay component, which is a growth indicator, during the incubation period(s) (Para. 33, 41).
With regard to claims 66 and 68, Williams et al. teach that one or more checkpoint assay chambers do not comprise antimicrobials (Para. 49), and the threshold value depends on the microorganism (Para. 43).  
With regard to claim 89, Williams et al. teach that the cartridge comprises 96 chambers (Para. 48).
With regard to claims 118 and 120, Williams et al. teach that the microorganisms can be derived from a clinical patient sample, and may be test bacteria, which are also deemed to be a clinical sample, including Escherichia coli, Staphylococcus sp., Streptococcus sp., Enterococcus sp., Neisseria sp., and Haemophilus sp. (Para. 2, 26, 44-45).
With regard to claim 128, Williams et al. teach that steps of the method for AST are automated (Abs.; Para. 2, 21).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al. or Williams et al., and further in view of Leipold et al. (IDS; Development of mass cytometry methods for bacterial discrimination, Analytical Biochemistry, Vol. 419, (2011), pp. 1-8). 
With regard to claims 38, 39, and 42, the respective teachings of Lancaster et al. and Williams et al. as applied to claim 1, have been set forth above.  Neither Lancaster et al. nor Williams et al. teach that the probe is a surface-binding probe, including a coordination complex of a lanthanide with diethylenetriaminetetraacetic acid or a cryptate ligand, including the compound of claim 39, or that the surface-binding probe comprises europium.  
	Leipold et al. teach the interrogation of bacterial populations at the single-cell level, where individual E. coli cells can be differentiated using a surface-binding probe based on their cell surface polysaccharides (Abs.; Fig. 7).  Surface binding probes include a coordination complex of a lanthanide with a cryptate ligand, including the compound of claim 39, where the surface binding probe comprises europium (Abs.; Fig 1, 7).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of either of Lancaster et al. or Williams et al. with Leipold et al., because all teach the detection and differentiation of bacteria in a sample, the bacteria including E. coli.  The use of a surface binding probe that includes a coordination complex of a lanthanide with a cryptate ligand, including that of claim 39, where the surface binding probe comprises europium, is known in the art as taught by Leipold et al.  One would have been motivated to utilize a surface binding probe as taught by Leipold et al. as one of the different growth assays in the method of either of Lancaster et al. or Williams et al. to predictably and successfully improve the respective methods, by allowing for further differentiation between individual E. coli cells.   

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653